Citation Nr: 9933986	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  98-11 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for coronary artery disease 
and hypertension, secondary to service-connected post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.This appeal arises from a February 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Honolulu, Hawaii.

The veteran, during his June 1999 Travel Board hearing, 
submitted leave records which he indicated showed time lost 
from work due to his service-connected PTSD. A claim for 
entitlement to an increased rating for service-connected PTSD 
may be inferred from these records and the matter is referred 
to the RO for appropriate action.

Also, on his July 1998 substantive appeal, the veteran 
variously contended that his drug and alcohol abuse was 
caused by his service-connected PTSD, and that such abuse 
caused his coronary artery disease and hypertension.  
Accordingly, a claim for entitlement to service connection 
for alcohol and drug abuse, secondary to service-connected 
PTSD, is inferred from the record and also is referred to the 
RO for appropriate development.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's service-connected PTSD and coronary artery disease 
or hypertension.


CONCLUSION OF LAW

The veteran's claim for service connection for coronary 
artery disease and hypertension, secondary to service-
connected PTSD, is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered for 
purposes of presumptive service connection.  38 C.F.R. 
§ 3.307(a).

Additionally, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).

Generally, to be well grounded, a direct service connection 
claim requires (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), cert. denied, 118 S. Ct. 2348 (1998); Heuer v. Brown, 
7 Vet. App. 379, 384 ( 1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For purposes of determining whether a claim 
is well grounded, the credibility of the evidence in support 
of the claim is presumed.  See Robinette, 8 Vet. App. at 75. 

A claim for secondary service connection must also be well 
grounded under 38 U.S.C. § 5107(a).  See Dinsay v. Brown, 9 
Vet. App. 79, 86 (1996); see also Locher v. Brown, 9 Vet. 
App. 535, 539 (1996); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996).  That is, there must be medical evidence that the 
disability claimed is proximately due to or the result of the 
veteran's service-connected disability.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In pertinent part, the veteran contends that his CAD and HTN 
were caused by his service-connected PTSD.  The veteran's 
service medical records contain no evidence of any heart or 
vascular system complaints or disorders.  His April 1967 
separation physical examination report indicates that his 
heart and vascular system were normal.  The veteran did not 
report any past history of heart or vascular system problems 
on his April 1967 medical history report.

No medical evidence has been submitted showing that any 
disease subject to presumptive service connection, including 
cardiovascular disease or hypertension, was manifested to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service and the veteran does not so 
contend.  See 38 C.F.R. § 3.309(a).

The first evidence of cardiovascular problems is a May 1987 
private hospitalization report, which contains a primary 
diagnosis of acute myocardial infarction and secondary 
diagnoses of atrial fibrillation, history of cigarette 
smoking, history of ethanol consumption, history of Hepatitis 
B surface infection, history of substance abuse, and 
parotitis.  There is no opinion contained in this report, 
however, which attributes any cardiovascular disorder to the 
veteran's active duty service.  Of significance in that 
report is an assessment that the veteran's cigarette smoking 
was the only known risk factor associated with his 
cardiovascular disease.  The Board also notes the veteran was 
not diagnosed with PTSD at this time.  The first diagnosis of 
PTSD appears of record in 1992 and service connection for 
PTSD was granted by a September 1992 RO decision.

Various VA and private treatment and hospitalization reports 
from May 1987 to September 1997 are also of record.  Although 
they contain numerous diagnoses of cardiovascular disorders, 
including CAD and intermittent HTN, there is no opinion 
contained in any of these reports which attributes any 
cardiovascular disorder to the veteran's active duty service 
or his service-connected PTSD.  A July 1997 report indicates 
the veteran continued to abuse alcohol and tobacco.

During the veteran's June 1999 Travel Board hearing, he 
testified that he did not learn of the existence of CAD or 
HTN until after his myocardial infarction in May 1987; that 
he has current medication for CAD, but not for HTN, which is 
controlled by diet; that his HTN "arises every once in a 
while;" that he suspected he had PTSD in the 1980's by 
reading articles on the subject and relating his symptoms 
with those in the articles; that he was first treated for 
PTSD in 1992, and filed his claim for PTSD in 1992; that no 
physicians have told him his CAD or HTN was related to his 
PTSD and that he learned of a relationship by reading 
articles about medical studies on the subject; and a coronary 
artery bypass graft had been recommended.

The veteran has asserted his own opinion about a relationship 
between his service-connected PTSD and his CAD and HTN.  
Generally, however, medical evidence is required to establish 
such a relationship.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996) (PTSD and drug and alcohol abuse); 
Reiber v. Brown, 7 Vet. App. 513, 516 (1995) (requiring 
medical evidence showing relationship between fall due to 
service-connected left ankle disability and claimed secondary 
service connection for back condition).  A lay person is 
competent to describe symptoms, but is not competent to offer 
evidence which requires medical knowledge such as a diagnosis 
or a determination of etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot for the basis of a well-grounded claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The veteran has also submitted an excerpt from the April 1999 
issue of Science News concerning hostility and calcium 
deposits in the heart arteries, and has voiced his opinion as 
to a relationship between the "stress" of his PTSD and his 
CAD and HTN.  With regard to whether a medical article or 
treatise evidence, such evidence standing alone is sufficient 
to well ground a claim if it discusses generic relationships 
with a degree of certainty such that, under the facts of the 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion.  See Wallin v. West, 11 Vet. App. 509, 513 
(1998); Sacks v. West, 11 Vet. App. 314, 317 (1998).  That 
is, it is necessary to provide medical evidence that is 
specific with regard to the causal link between a veteran's 
past and present disabilities.  Id.  

In the present case the veteran's own statements, taken 
together with published medical authorities, are too general 
and inconclusive, and do not provide the requisite medical 
evidence demonstrating a causal relationship between the 
claimed disabilities and service.  See Wallin, Sacks, supra; 
see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In other 
words, the excerpt does not indicate that this veteran's CAD 
or HTN was caused by the "stress" of his service-connected 
PTSD in his particular case.

Because no competent medical evidence has been submitted to 
establish that the veteran's CAD and HTN are secondary to his 
service-connected PTSD, the claim must be denied as not well 
grounded.  The record does not suggest any relevant evidence 
may exist, or could be obtained, that, if true, would make 
the veteran's service connection claim "plausible."  See 
generally McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
The veteran, of course, may apply to reopen his claim at any 
time with new and material evidence, particularly medical 
evidence such as a doctor's letter relating his 
cardiovascular disease to PTSD, as discussed at the hearing 
before the Board.  










ORDER

Service connection for coronary artery disease and 
hypertension, secondary to service-connected post-traumatic 
stress disorder, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

